UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedDecember 31, 2010 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission file number:333-149197 Vendum Batteries, Inc. (Exact name of registrant as specified in its charter) Nevada 39-2068976 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 400 Thames Valley Park Drive , Reading, Berkshire RG6 1PT (Address of principal executive offices) (Zip Code) Registrant’s telephone number:+44 Securities registered under Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered none not applicable Securities registered under Section 12(g) of the Exchange Act: Title of each class none Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes []No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes [X]No [ ] Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the proceeding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [] No [X] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [X] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. Unavailable Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date.500,499,965 shares as of February 2, 2011 Table of Contents TABLE OF CONTENTS Page PART I Item 1. Business 3 Item 1A. Risk Factors 10 Item 1B. Unresolved Staff Comments 10 Item 2. Properties 10 Item 3. Legal Proceedings 10 Item 4. (Removed and Reserved) 10 PART II Item 5. Market for Registrant’s Common Equity and Related Stockholder Matters and Issuer Purchases of Equity Securities 11 Item 6. Selected Financial Data 14 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 16 Item 8. Financial Statements and Supplementary Data 16 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 16 Item 9A. Controls and Procedures 17 Item 9B. Other Information 18 PART III Item 10. Directors, Executive Officers and Corporate Governance 19 Item 11. Executive Compensation 21 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 23 Item 13. Certain Relationships and Related Transactions, and Director Independence 24 Item 14. Principal Accountant Fees and Services 24 PART IV Item 15. Exhibits, Financial Statement Schedules 25 2 Table of Contents PART I Item 1.Business Company Overview On May 3, 2010, we entered into the Share Exchange with Vendum Batteries Limited (“VDL”) whereby we acquired all of the issued and outstanding common stock of VDL.We changed our name to Vendum Batteries Inc. as well as forward-split our common stock. In consequence of entering into the Share Exchange, we are now in the business of developing an innovative new cellulose-based power source. Our Business We are developing an innovative new cellulose-based power source that will revolutionize the automotive and aeronautical industries when it is brought to market. This revolutionary battery is entirely biodegradable, as it is primarily composed of cellulose and uses none of the toxic elements used in traditional batteries, such as mercury, lead, chromium, or cadmium. Using the cutting edge Carbon Nanotube (CNT), we hope this non-toxic power source will, in the future, be capable of providing higher power output for much longer periods of time.The batteries have the potential to be small and light-weight, therefore should be possible to revolutionize human implant technology for those found in pacemakers and cochlear implants. Similarly, we are aiming in the future to power mobile phones, PDA’s, iPods, music players, games consoles, laptops and the like. Also home appliances such as power tools, all kinds of toys, watches, cameras, toothbrushes and electric razors can be powered by our batteries. Finally, these batteries could be used in power surveying instruments, flashlights, CCTV cameras, roadwork lighting and signs, gift cards, and even clothing and books. In the long term, however, we hope that we will help transform the automotive and aeronautical industry forever. The properties that CNT brings to batteries and the expertise of our scientists mean that we can explore and potentially develop paper based supercapacitor technology, used in devices requiring a surge of power, like flashes for camera and now in Smart Phones, but many industries could be impacted if our research expectations can be met. For 2011, further R&D will be carried out during the pre production prototype stage, and this will be done to ascertain the thermal conductive and field emission display properties of CNT based composite materials that have been observed by other scientists and university studies. For 2012, we hope to be able to diversify our business into cellulose paper based electronic display materials, for smart packaging, or for paper based sensors and actuators for various industries, including the healthcare industry. Research into the thermal conductive properties of cellulose and CNT materials may offer exciting new ways of developing smart materials that capture body heat and release it when required. The applications in professional sports and military clothing could be considerable and even the construction industry could benefit in numbers of ways, if we are able to create materials for insulation, heat capture and even energy generation. 3 Table of Contents Principal Products and Services From inception, our business model has been to sell licences to use our intellectual property to produce and develop “green” and “non-toxic” paper battery technology. These will be sold through distributors, EOM’s and developing manufacturer relationships to further develop a market driven product range and at the same time gradually increasing power capability.We have started by formulating relationships with research institutes and universities where we can fund research & development with some of the most knowledgeable technical specialists across Europeand NorthAmerica. The Vendum paper battery is designed to use a paper-thin sheet of cellulose infused with aligned CNT. The nanotubes act as electrodes, allowing the storage devices to conduct electricity. The battery will currently provide a low, steady power output, as well as a super capacitor’s quick burst of energy. While a conventional battery contains a number of separate components, the paper battery integrates all of the battery components in a single structure, making it more energy efficient and light-weight. Our batteries are unique in the following ways: 1. Nanotechnology.Our batteries are a paper-thin sheet of cellulose infused with aligned carbon nanotubes that act as electricity conducting electrodes. 2. Ecological.Our batteries contain no mercury, lead, chromium, cadmium or other heavy metals that are found in today’s batteries and no ozone-depleting solvents are used in production.They are 90% composed of cellulose which is the same plant cell used in paper products. 3. Temperature resistant.The lack of water content in our batteries allow it to function in temperatures up to 300°F and down to 100°F below zero because it is biocompatible.It will eventually be capable of powering a small device such as a pacemaker or cochlear implant without introducing any harsh chemicals into the body.Early indications show that with further development, the paper battery could be energized by the electrolyte emitted from one's own blood or body sweat. 4. Flexible.The device can be rolled, twisted, folded, or cut into any number of shapes with no loss of mechanical integrity or efficiency.As development progresses, the paper batteries will be stackable to boost the total power output.When power output grows, the paper battery will be mouldable into different shapes which would enable important new engineering innovations. 5. Better alternative.Our batteries will provide a low, steady power output, as well as have a super-capacitor’s quick burst of energy.In comparison, while a conventional battery contains a number of separate components our batteries integrate all of the battery components in a single structure making it more energy efficient and light-weight. 4 Table of Contents Distribution Methods and Marketing We are a licensing and project management company and therefore will not at any point acquire manufacturing facilities. All work on product development and manufacturing will be outsourced. We do not plan to manufacture the products, but rather connect the dots in a new market utilizing IP which we have filed and subsequently license with manufacturers and developers to bring the most cost effective product to the global market. We believe that manufacturers of all types of commercial products - from microchips to cell phones, lawnmowers to automobiles, medical implants to cordless power tools - would benefit from battery technology with better performance that is lighter, smaller, cheaper, safer and greener, and we intend to deliver that technology. We have set a global sales target to have a market share of 0.01%. This market share is a very conservative estimate as the general trend worldwide is toward green and eco-friendly technology. While the United States is in the midst of an economic slowdown, for the consumer electronics market it's still a case of "go, gadget, go!" The appetite for electronic devices of all kinds is running rampant, spurring innovation in the battery market to meet the needs of high drain devices. The Specialists in Business Information, SBI, estimates that the total U.S. battery market rose two percent over the 2006 level of $7.9 billion to $8.1 billion, and worldwide, personal battery use is a $63 billion dollar industry. This is based on an SBI report which contains data and analysis describing the U.S. market for batteries, with a specific focus on general household use batteries sold at mass market and a secondary focus on consumer product use batteries such as those used in personal electronics. The total market number, however, does consider the broader market for context, including commercial, medical, industrial, institutional and government applications. The report provides a market number for lead-acid batteries, but otherwise does not cover this type of battery manufacturing or marketing. The report explores economic factors affecting battery manufacturing, trends driving battery use and product innovation, consumer penetration and demographics for general household use batteries, promotion and retail activity, and the competitive environment affecting domestic battery demands. The report also profiles major marketers, along with manufacturer strategies used to maximize growth. Report data were obtained from government sources, trade associations and publications, business journals, company literature, investment reports and interviews with industry professionals. Statistics describing the value of shipments for batteries are derived from the U.S. Census Bureau’s Economic Census and Annual Survey of Manufactures, then augmented through estimates and forecasts by SBI. In most cases, historical data are provided for 1997 through 2007, with forecast data for 2008 through 2012. Simmons Market Research Bureau’s fall 2007 survey, based on a nationwide sample of U.S. adults, provides the primary research data on consumer penetration and demographics related to household batteries. We intend to fulfil our strategic goals by seeking to acquire under performing companies and those needing investment to further develop their products within the Carbon Nanotube (CNT) industry. We will seek in part acquire companies providing different ways to produce and develop the technologies that deliver a both a super capacitor and a battery using CNT technologies, as well as those companies and individuals that can provide technical expertise in further researching alternative Nano wire types and the use of polymers, so that we can stay ahead of the competition that has committed to one single technology. We will also look at printed battery technology, which is already produced by one of our competitors, as it looks as if it may become one of the simplest and cost effective CNT battery types to mass produce. The media takes an avid interest in this technology and any notable advances, and we intend to take full advantage of developments we can release to the media and further drive and increase the demand for power from CNT based batteries. Finally, Vendum will attempt to locate a company that is both proficient at producing CNT’s and providing competitors with electronics quality CNT’s, so that we can minimise the need for raw CNT producers and associated costs to transport them to the battery production facility. Management believes that the aggregated company will be able to achieve significant economies of scale, will be able to acquire further IP and percentages of companies, with excellent technical expertise who required additional funding to further develop the product capability, R&D and expand in to new markets. 5 Table of Contents Sources and Availability of Raw Materials and Principal Suppliers Carbon nanotubes (CNTs) are very small; the diameter of a nanotube is on the order of one nano-meter, many times smaller than the width of a human hair, but up to several microns long. CNTs come in two principal forms, single-walled carbon nanotubes (SWCNT) and multi-walled (MWCNT). SWCNT are a one-atom-thick layer of graphite, called graphene, wrapped into a seamless cylinder with either open or closed ends and CNTs can be conducting or semi-conducting. We will most likely use SWCNTs, which are available from established chemical companies around the world. The chemical companies we will source from will be experienced in producing consistent quality nanotubes intended for the electronics market, and so far we have identified the following potential suppliers: Nano-C in the U.S., Thomas Swan in the U.K., and Nanocyl in Belgium. All companies have demonstrated specialist capability in producing SWCNT for our purposes and offer expertise in use of CNT’s in other applications such as memory, clear conducting polymers for flat panel displays, should the company wish to diversify. Nano-C is also experienced in Photovoltaic cells and this could be extremely useful as we develop batteries of both integrated technologies and Thomas Swan is rapidly expanding production of SWCNT's in the U.S. Nanocyl Nanocyl focuses its technology and know-how on the practical application of Carbon Nanotubes. They integrate Carbon Nanotubes into new and existing materials, resulting in the improved performance of polymers, metals, composites and biomaterials. They offer a host of high performance, Carbon Nanotubes-based products. For example, they produce synthetic materials and manufacture equipments for the automotive and electronic industries. Moreover, they are developing tailor-made solutions for the aeronautic, construction, sports, and marine industries. Nanocyl is already one of the biggest producers of CNTs, and we believe it could easily provide high quantities for potential production partners looking at scaling up. Nano-C At Nano-C's core is an energy and environmentally efficient combustion-based process technology invented at MIT by Nano-C Founder and MIT Professor Emeritus, Jack B. Howard. Nano-C is the exclusive developer and owner of the advanced II-G technology which has enabled Nano-C to be a leader in the efficient production of high-quality fullerenic materials including C60, C70, C84 and fullerene black. Nano-C's II-G technology offers an order-of-magnitude improvement in performance when compared to its 1st-generation technology licensed to a Japanese company in 2001. With this same uniquely scalable combustion technology, Nano-C is ramping up the production of high-quality single-walled carbon nanotubes. Thomas Swan Ltd Thomas Swan is one of the largest family owned chemical companies in the UK. It was founded by “Tommy Swan” in 1926 and has been managed by four generations of the Swan family, and as such has been independent for over 80 years. Thomas Swan specialises in Performance and Speciality chemicals, has a turnover of ~£17M with 120 employees and has offices in the UK, USA and China. Between 2001 and 2004, in association with the University of Cambridge, Thomas Swan developed a manufacturing process for single and multi-wall carbon nanotubes. Further work with the University of Oxford focused on purification and dispersion of the nanotubes, and the product was launched under the Elicarb® brand name in April 2004. Thomas Swan’s role in the NECLASS project is to design, manufacture, purify and functionalise an ideal and optimised carbon nanotube for use as the catalyst support in fuel cells. With R&D not yet completed, Vendum can select raw material suppliers of CNT’s locally in each country we operate and by keeping our options open, we will be able to make quick decisions on valuable new partnership opportunities as they arise. 6 Table of Contents Customers Our strategy is clear in that no one customer shall give more that 20% of total net income, it is the view as an early adopter that the company shall spread the necessary risk and work across multi regions and customers. The market being still in the infancy it is, will expand rapidly and by using JITD we will be in a position to service a far wider market without incurring the associated costs, this is also why the company has chosen to work with more than one supplier and across three continents. Competition and Market Overview Our business model capitalizes on this paradigm shift in consumer focus on wanting more power, but at the same time being greener and will target the manufacturers directly for marketing opportunities, of every mobile device, gadget, toy, game console, tool, surveying instrument, torch, greeting card, toothbrush, road signs, watch, clock, camera, pace maker and many more. Model We have developed an innovative yet straight-forward business model that helps companies licence the use of our Intellectual Property.We will be positioned to manage the manufacture and production of the client’s batteries. Any manufacturer can be approached and offered a bespoke service to their specific market needs and desires to innovate. The IP will be developed in parallel with production and nature with the consumer demand. Objectives On the tactical level we have set the following main objectives for its first three years of operation: 1. To acquire the percentages of companies needed to fulfil our vision and mission. 2. To improve the companies requiring investment, by co-developing new IP and making full use of their equipment, human resources and other assets. 3. To create synergies between the companies that are part acquired, so that all companies work cohesively with Vendum. 4. To constantly improve the power output of the product to increase the number and range of OEM’s and improve sales channels in the U.K., Europe, U.S. and Asia The first objective requires significant work and is a prerequisite for the ensuing goals. At this stage, significant legal, accounting and advisory services are required, which will require cash & share options and an unimpeded cash flow. All acquisition targets will be scrutinized and will undergo thorough due diligence to uncover hidden issues, threats or benefits. Before this step, an intensive search process will take place, where potential acquisition targets will be narrowed down until there is a shortlist of companies that fit our description and that can then be evaluated. The second phase will run parallel with the due diligence of the individual company, so that as soon as the acquisition is finalized the processes within the individual company can be improved and its assets can be utilized to the greatest extent. The technical expertise of the human resources each company has to offer will be vital and hugely valuable to Vendum and will be evaluated through interviews so that individual strengths can be determined. Vendum will appoint accountants and attorneys perform further due diligence and where possible employ consultant battery, materials and physics specialists to ensure a robust technical diligence is upheld and developed in house. The third step involves assessing each acquired individual company’s IP and technical strengths, weaknesses and differences to ensure that Vendum gains an unparalleled technical expertise in CNT based battery production and R&D. As in the second phase, expertise will be borne from the same specialist technical consultants, other than where a company has valuable IP where we have no existing technical expertise. The fourth objective will be driven directly by clients, whom we will be a mixture of existing and new clients, as we bring additional product offerings and increases of power output to them. 7 Table of Contents Patents and Intellectual Property We have patent pending applications as described below All Property is registered with the UK Intellectual Property Office (Patent and Trademark Office) at Concept House, Cardiff Road, Newport, South Wales, NP10 8QQ. Patent # Description GB0912052.8 Cellulose based paper battery with integrated nanotubes. FIELD OF THE INVENTION: The present invention is directed to a paper battery engineered to use a paper-thin sheet of cellulose infused with aligned carbon nanotubes wherein the nanotubes act as electrodes; allowing the storage devices to conduct electricity. BACKGROUND OF THE INVENTION: The basic components of a battery are the electrodes with terminals to connect to an external circuit, a separator to keep the electrodes apart and prevent them from shorting, the electrolyte which carries the charged ions resulting from the chemical reactions taking place at the electrodes and a cover to contain the active chemicals and hold the electrodes in place. The chemical reactions made use of in batteries involve oxidation and reduction reactions (redox reactions). There are two broad classes of batteries, i.e. liquid state batteries ("wet" batteries), in which the electrolyte is liquid or wet and solid state batteries ("dry batteries"), in which the electrolyte is in a solid state. All batteries utilize similar procedures to create electricity; however, variations in materials and construction have produced different types of batteries. Batteries are often classified by the type of electrolyte used in their construction. There are three common classifications; acid, mildly acid, and alkaline. Different examples of electrolytes are acids, such as sulphuric acid, salts, such as ammonium chloride and zinc chloride, and alkalis, such as sodium hydroxide or potassium hydroxide. The electrolyte solution can e.g. contain ZnCl2 as a main ingredient as well as additive(s) as other ingredient(s), such as for example binder(s) in the Zinc/manganese dioxide battery. The additive(s) in the electrolyte solution comprises binder(s) in order to bind the electrode material particles to the electrode paste. In addition to acid, mildly acid, and alkaline electrolytes, the electrolyte might be an organic solution. For example batteries of Li-type are not suitably working in an acidic or alkaline environment. They are primarily working in solid or organic ionic liquid environments. Thin film batteries, which term in this text is to be understood as "layered-structured batteries" in any shape or size, and flexible batteries can be made by printing on to paper, plastics, or other kind of thin foil. Because of their relatively small thickness, the energy storage and current carrying capacity of thin film batteries is low, these properties being, however, dependent on their area as well and can be made sufficient for desired applications. They have unique properties, which distinguish them from conventional batteries, and in fact the capacity is still enough for a lot of applications. Thin film batteries have e.g. a wide range of uses as power sources for consumer products and for micro-sized applications. Thin film batteries are flexible and also suitable for powering smart cards and Radio Frequency Identification (RFID) tags. The anode material in a battery may be e.g. Cu, Pb, Ni, Fe, Cr, Zn, Al, Mg or Li, while the cathode may be e.g. of Ferrate, Iron oxide, Cuprous oxide, Cupric oxide, Cobaltic oxide, Manganese dioxide, Lead dioxide, Silver oxide, Nickel oxyhydroxide, Nickel dioxide, Silver peroxide, Permanganate, or Bromate. E.g. a carbon/zinc cell "dry" battery uses a zinc anode, a manganese dioxide cathode, and an electrolyte of ammonium chloride and/or zinc chloride dissolved in water. We have plans for further development of the existing IP and patent.Upon successful funding early in 2011, we expect to be presenting our several new patent applications in early 2012 and not just in battery technology. 8 Table of Contents Government Regulation Vendum is not currently effected by any governmental regulations, quite the opposite, if anything the company shall benefit from pushes from governments and NGOs regarding green power solutions, which the field that the company currently falls under. Environmental Regulation and Compliance Vendum does not anticipate any costs or effects from compliance, there is of course certain health and safety issues with CNT that need to be addressed but along with our partners Thomas Swann, we will ensure that any CNT products which get past development and into production have already met all ISO standards and/or their foreign counterparts. Employees Vendum currently has no contracted employees, however, the company Director and Chief Executive Officer Fraser Cottington performs his duties for the company on a consultancy basis. The company also has hired a number of advisors and consultants who have helped the company in the development stage and will continue to support the company through to commercialization of our products and services. Dr. Bojan Boskovic is an independent advisor to the board and has played a vital part in helping Vendum identify the patent landscape, key competitors and market opportunity to create new intellectual property in the battery and supercapacitor markets. Dr. Boskovic will also oversee all aspects of R&D management, both here in the UK and the US. It is hoped Dr Boskovic will become consultant Chief Technical Officer during 2011. Dr. Boskovic has an impressive background.He is a founder and CEO of the Cambridge Nanomaterials Technology Ltd (www.CNT-Ltd.co.uk) a consultancy company specialised in carbon nanomaterials. He has more than ten years of hands-on expertise in carbon nanomaterials and composites from industry and academia in the UK and Europe and extensive network of contacts in the field. Previously, he worked as a CNT R&D Manager at Nanocyl, one of leading carbon nanotube manufacturing companies in Europe. At Nanocyl he was leading a team of researches and scientist in carbon nanomaterials applications ranging from polymer composites to electronic and bio-medical applications. He was also a Principal Engineer-Carbon Scientist at Meggitt Aircraft Braking Systems, where he was leading R&D project to develop new aircraft brakes based on carbon nano-materials. He worked as a Research Associate at the University of Cambridge on carbon nanotube synthesis and on carbon nanotube – carbon fibre epoxy composites for aerospace applications. Before coming to Cambridge he was a Senior Specialist at The Morgan Crucible PLC where he invented method for in situ growth of carbon nanotubes within carbon fibre cloth that he later utilised at Meggitt for aircraft brake discs carbon-carbon composite materials. During his PhD at the University of Surrey he invented low temperature carbon nanofibre synthesis method using PECVD. This research was granted a patent, published in Nature Materials and utilised by CNT synthesis equipment manufacturer Surrey Nano Systems. He is a board member of the British Composites Society and a member of the Steering and Review Group for the Mini-IGT in Nanotechnology that advices UK Government on nanotechnology strategy. 9 Table of Contents Item 1A.Risk Factors. A smaller reporting company is not required to provide the information required by this Item. Item 1B.Unresolved Staff Comments A smaller reporting company is not required to provide the information required by this Item. Item 2.Properties Our principal executive offices are located at 400 Thames Valley Park Drive, Reading, Berkshire, RG6 1PT.We do not own or lease any other significant property. Item 3.Legal Proceedings We are not a party to any pending legal proceeding. We are not aware of any pending legal proceeding to which any of our officers, directors, or any beneficial holders of 5% or more of our voting securities are adverse to us or have a material interest adverse to us. Item 4.(Removed and Reserved) 10 Table of Contents PART II Item 5.Market for Registrant’s Common Equity and Related Stockholder Matters and Issuer Purchases of Equity Securities Market Information Our common stock is currently quoted on the OTC Bulletin Board (“OTCBB”), which is sponsored by FINRA. The OTCBB is a network of security dealers who buy and sell stock. The dealers are connected by a computer network that provides information on current “bids” and “asks,” as well as volume information. Our shares are quoted on the OTCBB under the symbol “VNDB.” The following table sets forth the range of high and low bid quotations for our common stock for each of the periods indicated as reported by the OTCBB. These quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not necessarily represent actual transactions. Fiscal Year Ending December 31, 2010 Quarter Ended High $ (1) Low $ (1) December 31, 2010 .1 September 30, 2010 0 June 30, 2010 March 31, 2010 .7 0 Fiscal Year Ending December 31, 2009 Quarter Ended High $ Low $ December 31, 2009 .6 0 September 30, 2009 0 June 30, 2009 0 March 31, 2009 0 (1) For the quarters ended December 31, 2010, September 30, 2010, June 30, 2010 and March 31, 2010 the high and low stock prices were provided. 11 Table of Contents Penny Stock The SEC has adopted rules that regulate broker-dealer practices in connection with transactions in penny stocks. Penny stocks are generally equity securities with a market price of less than $5.00, other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock, to deliver a standardized risk disclosure document prepared by the SEC, that: (a) contains a description of the nature and level of risk in the market for penny stocks in both public offerings and secondary trading; (b) contains a description of the broker's or dealer's duties to the customer and of the rights and remedies available to the customer with respect to a violation of such duties or other requirements of the securities laws; (c) contains a brief, clear, narrative description of a dealer market, including bid and ask prices for penny stocks and the significance of the spread between the bid and ask price; (d) contains a toll-free telephone number for inquiries on disciplinary actions; (e) defines significant terms in the disclosure document or in the conduct of trading in penny stocks; and (f) contains such other information and is in such form, including language, type size and format, as the SEC shall require by rule or regulation. The broker-dealer also must provide, prior to effecting any transaction in a penny stock, the customer with (a) bid and offer quotations for the penny stock; (b) the compensation of the broker-dealer and its salesperson in the transaction; (c) the number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the market for such stock; and (d) a monthly account statement showing the market value of each penny stock held in the customer's account. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from those rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written acknowledgment of the receipt of a risk disclosure statement, a written agreement as to transactions involving penny stocks, and a signed and dated copy of a written suitability statement. These disclosure requirements may have the effect of reducing the trading activity for our common stock. Therefore, stockholders may have difficulty selling our securities. Holders of Our Common Stock We have 750,000,000 authorized shares of common stock. As of February 2, 2011, we had 500,499,965 shares our common stock issued and outstanding, held by 34 shareholders of record, not including those held in street name. Dividends There are no restrictions in our articles of incorporation or bylaws that prevent us from declaring dividends.The Nevada Revised Statutes, however, do prohibit us from declaring dividends where after giving effect to the distribution of the dividend: 1. we would not be able to pay our debts as they become due in the usual course of business, or; 2. our total assets would be less than the sum of our total liabilities plus the amount that would be needed to satisfy the rights of shareholders who have preferential rights superior to those receiving the distribution. We have not declared any dividends and we do not plan to declare any dividends in the foreseeable future. 12 Table of Contents Recent Sales of Unregistered Securities On November 29, 2010, the Company completed a 5:1 forward stock split and increased its authorized share capital to 750,000,000 shares of common stock. On October 25, 2010, we issued 500,000 shares of our common stock at a price of $0.70 per share for total proceeds of $70,000. On June 7, 2010, we entered into an Advisory Board Member Agreement (the “Agreement”) with Professor Peter J. Skabara.Per the terms of the Agreement, Professor Skabara shall serve for a period of 12 months as an advisor to our company for technical issues with our battery products, and other advisory services as determined from time to time by the Board of Directors. As consideration for the Agreement, Mr. Skabara will receive a one-time payment of 0.5% shares of our common stock and a monthly retainer fee of $2,230.00.The shares have not yet been issued. On June 25, 2010, we entered into an Advisory Board Member Agreement (the “Agreement”) with Professor Prabhakar Bandaru who is a US citizen. Per the terms of the Agreement, Professor Bandaru shall serve for a period of 12 months as an advisor to our company for technical issues with our battery products, and other advisory services as determined from time to time by the Board of Directors. As consideration for the Agreement, Professor Bandaru will receive a one-time payment of 0.5% shares of our common stock and a monthly retainer fee of $2,250.00. The shares have not yet been issued. On May 24, 2010, the Company completed an approximately 3:1 forward stock split. In a share exchange transaction that closed on May 3, 2010, we acquired all the issued and outstanding shares of Vendum Batteries Limited through the issuance of 8,500,023 shares of common stock. On May 3, 2010, the Company agreed to convert a note payable of $490,000 into 232,749,907 shares of common stock. These securities were issued pursuant to Section 4(2) of the Securities Act, Regulation S, and/or Rule 506 promulgated thereunder. The holders represented their intention to acquire the securities for investment only and not with a view towards distribution. The investors were given adequate information about us to make an informed investment decision. We did not engage in any general solicitation or advertising. We directed our transfer agent to issue the stock certificates with the appropriate restrictive legend affixed to the restricted stock. Securities Authorize for Issuance under Equity Compensation Plans We did not issue any securities under any equity compensation plan as of December 31, 2010. 13 Table of Contents Item 6.Selected Financial Data A smaller reporting company is not required to provide the information required by this Item. Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations Forward-Looking Statements Certain statements, other than purely historical information, including estimates, projections, statements relating to our business plans, objectives, and expected operating results, and the assumptions upon which those statements are based, are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. These forward-looking statements generally are identified by the words “believes,” “project,” “expects,” “anticipates,” “estimates,” “intends,” “strategy,” “plan,” “may,” “will,” “would,” “will be,” “will continue,” “will likely result,” and similar expressions. We intend such forward-looking statements to be covered by the safe-harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995, and are including this statement for purposes of complying with those safe-harbor provisions. Forward-looking statements are based on current expectations and assumptions that are subject to risks and uncertainties which may cause actual results to differ materially from the forward-looking statements. Our ability to predict results or the actual effect of future plans or strategies is inherently uncertain. Factors which could have a material adverse affect on our operations and future prospects on a consolidated basis include, but are not limited to: changes in economic conditions, legislative/regulatory changes, availability of capital, interest rates, competition, and generally accepted accounting principles. These risks and uncertainties should also be considered in evaluating forward-looking statements and undue reliance should not be placed on such statements. We undertake no obligation to update or revise publicly any forward-looking statements, whether as a result of new information, future events or otherwise. Further information concerning our business, including additional factors that could materially affect our financial results, is included herein and in our other filings with the SEC. Results of Operations for the Years Ended December 31, 2010 and 2009 We generated no revenue for the period from November 16, 2009 (Date of Inception) until December 31, 2010. Without revenues, we are forced to rely on fundraising activities in order to continue as a going concern.If we are unable to generate revenues or raise funds in the near future, we will be forced to consider other business opportunities or cease operations. Our operating expenses were $328,533 for the year ended December 31, 2010.Our primary operating expenses for the year ended December 31, 2010 were consulting fees of $258,313. There are also general and administrative expenses of $27,873 and professional fees of $42,347. Our operating expenses were $352,153 for the period from November 16, 2009 (Inception) to December 31, 2010.Our operating expenses for the period from November 16, 2009 (Inception) to December 31, 2010 were primarily related to consulting fees of $278,125, professional fees of $45,847 and general and administrative expenses of $28,181. We recorded a net loss of $635,376 for the year ended December 31, 2010.We recorded a net loss of $659,341 for the period from November 16, 2009 (Inception) to December 31, 2010. 14 Table of Contents Liquidity and Capital Resources As of December 31, 2010, we had total current assets of $21,766, consisting entirely of cash, and total assets in the amount of $221,766.We had current liabilities in the amount of $248,978 as of December 31, 2010. Thus, we had a working capital deficit of $227,212 as of December 31, 2010. Operating activities used $185,868 in cash for the period from November 16, 2009 (Date of Inception) until December 31, 2010. Our net loss of $659,341 was the sole reason for our negative operating cash, offset mainly by an impairment of intellectual property in the amount of $300,000 and an increase in accrued expenses of $157,605. Investing activities used $10,000 for the period from November 16, 2009 (Date of Inception) until December 31, 2010 l for the acquisition of intellectual property. Financing activities during the period from November 16, 2009 (Date of Inception) until December 31, 2010 generated $220,507 in cash during the period, primarily attributable to proceeds from convertible notes and the sale of our common stock. On March 23, 2011, we entered into a Securities Purchase Agreement with an accredited investor for the sale of a Convertible Promissory Note in the aggregate principal amount of $65,000. The net proceeds of the financing, after deducting placement agent fees, are to be used for general working capital purposes. Despite our recent financing, we have insufficient cash to operate our business at the current level for the next twelve months and insufficient cash to achieve our business goals. The success of our business plan beyond the next 12 months is contingent upon us obtaining additional financing. We intend to fund operations through debt and/or equity financing arrangements, which August be insufficient to fund our capital expenditures, working capital, or other cash requirements. We do not have any formal commitments or arrangements for the sales of stock or the advancement or loan of funds at this time. There can be no assurance that such additional financing will be available to us on acceptable terms, or at all. Off Balance Sheet Arrangements As of December 31, 2010, there were no off balance sheet arrangements. Going Concern The financial statements have been prepared on a going concern basis which assumes the Company will be able to realize its assets and discharge its liabilities in the normal course of business for the foreseeable future.The Company has a working capital deficit, and has incurred losses since inception resulting in an accumulated deficit of $659,341 as of December 31, 2010, and further losses are anticipated in the development of its business raising substantial doubt about the Company’s ability to continue as a going concern.The ability to continue as a going concern is dependent upon the Company generating profitable operations in the future and/or to obtain the necessary financing to meet its obligations and repay its liabilities arising from normal business operations when they come due. Management intends to finance operating costs over the next twelve months with existing cash on hand and loans from directors and or private placement of common stock. 15 Table of Contents Critical Accounting Policies In December 2001, the SEC requested that all registrants list their most “critical accounting polices” in the Management Discussion and Analysis. The SEC indicated that a “critical accounting policy” is one which is both important to the portrayal of a company’s financial condition and results, and requires management’s most difficult, subjective or complex judgments, often as a result of the need to make estimates about the effect of matters that are inherently uncertain. Our critical accounting policies are set forth in Note 3 of the financial statements. Recently Issued Accounting Pronouncements We do not expect the adoption of recently issued accounting pronouncements to have a significant impact on our results of operations, financial position or cash flow. Item 7A.Quantitative and Qualitative Disclosures About Market Risk A smaller reporting company is not required to provide the information required by this Item. Item 8.Financial Statements and Supplementary Data Index to Financial Statements Required by Article 8 of Regulation S-X: Audited Financial Statements: F-1 Report of Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets as of December 31, 2010and 2009 F-3 Consoliated Statements of Operations for the years ended December 31, 2010 and 2009, and the period from inception to December 31, 2010 F-4 Consolidated Statement of Stockholders’ Equity for period from inception to December 31, 2010 F-5 Consolidated Statements of Cash Flows for the years ended December 31, 2010 and 2009, and the period from inception to December 31, 2010 F-6 Notes to Consolidated Financial Statements 16 Table of Contents Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com Report of Independent Registered Public Accounting Firm To the Board of Directors of Vendum Batteries Inc. Woodley, Reading, United Kingdom We have audited the accompanying consolidated balance sheets of Vendum Batteries Inc. and subsidiary (the “Company”) as of December 31, 2010 and 2009, and the related consolidated statements of operations, stockholders’ deficit, and cash flows for the periods then ended and the period from November 16, 2009 (Date of Inception) through December 31, 2010. These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Vendum Batteries Inc. and subsidiary as of December 31, 2010 and 2009 and the results of its operations and its cash flows for the periods then ended and the period from November 16, 2009 (Date of Inception) through December 31, 2010 in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 2 to the consolidated financial statements, the Company has a working capital deficit, has received no revenue from sales of products or services, and has incurred losses from operations.These factors raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans with regard to these matters are described in Note 2. The accompanying consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Silberstein Ungar, PLLC Bingham Farms, Michigan March 30, 2011 F-1 Table of Contents VENDUM BATTERIES INC. (FORMERLY WISHART ENTERPRISES LIMITED) (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEETS AS OF DECEMBER 31, 2 ASSETS Current Assets Cash and cash equivalents $ $ Stock subscription receivable 0 2 Total Current Assets Other Asset Intellectual property 0 Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Liabilities Current Liabilities Accrued expenses $ $ Accrued expenses – related party Accrued interest – related parties Due to director 0 Convertible notes payable – related parties Total Liabilities Stockholders' Deficit Common stock, par value $.001, 750,000,000 shares authorized, 500,499,965 shares issued and outstanding (2009 – par value $2; 14 shares issued and outstanding) 2 Additional paid-in capital 0 Cumulative translation adjustment ) ) Deficit accumulated during the development stage ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ See accompanying notes to financial statements. F-2 Table of Contents VENDUM BATTERIES INC. (FORMERLY WISHART ENTERPRISES LIMITED) (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE PERIODS ENDED DECEMBER 31, 2 PERIOD FROM NOVEMBER 16, 2009 (INCEPTION) TO DECEMBER 31, 2010 Year ended December 31, 2010 Period ended December 31, 2009 Period from November 16, 2009 (Inception) to December 31, 2010 REVENUES $
